Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 5/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“reception unit” in claim(s) 1, 3 and 4.
“extraction unit” in claim(s) 1, 3 and 4.
“generation unit” in claim(s) 1 and 5-8.
“transmission unit” in claim(s) 1 and 5-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to address a minor spelling:
11. (Currently Amended) An information processing apparatus comprising a processor executing a process of generating an imaging condition of bracket imaging that continuously performs imaging multiple times while step-wisely changing an imaging condition, 
the processor configured to 
receive information based on a captured image obtained by an imaging device;
extracte 
generate the imaging condition of the bracket imaging by using the plurality of extracted image data; and
transmit 

Allowable Subject Matter
Claims 1-11 are allowed.
Nagasaka et al (US 20110273471) teaches capturing subject images in a plurality of changed and mutually different focal positions while changing the focal position within a range of the focused point position in which at least one subject of one or two or more subjects detected by the subject detection processing is brought into focus as save image data.
Shiratani (US 20100103279) teaches extracting face and non-detect face areas from a plurality of images obtained by auto-bracket shooting.
Ota (US 20110202523) teaches search processing when content search is performed for a plurality of images including an image group obtained by bracket capturing.

The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
An information processing apparatus that generates an imaging condition of bracket imaging that continuously performs imaging multiple times while step-wisely changing an imaging condition, the apparatus comprising: an extraction unit that extracts a plurality of image data of which a degree of similarity with a subject specified by the information received by the reception unit is equal to or greater than a predetermined value from a first image data group obtained by the bracket imaging and/or a second image data group obtained by non-bracket imaging which are accumulated in advance; a generation unit that generates the imaging condition of the bracket imaging by using the plurality of image data extracted by the extraction unit; and a transmission unit that transmits the imaging condition of the bracket imaging generated by the generation unit to the imaging device, in combination with all the limitations recited in claim 1;
A non-transitory computer readable recording medium storing an information processing program causing a computer to execute a process of generating an imaging condition of bracket imaging that continuously performs imaging multiple times while step-wisely changing an imaging condition, the processes comprising: extracting a plurality of image data of which a degree of similarity with a subject specified from the received information is equal to or greater than a predetermined value from a first image data group obtained by the bracket imaging and/or a second image data group obtained by non-bracket imaging which are accumulated in advance; generating the imaging condition of the bracket imaging by using the plurality of extracted image data; and transmitting the generated imaging condition of the bracket imaging to the imaging device, in combination with all the limitations recited in claim 10;
An information processing apparatus comprising a processor executing a process of generating an imaging condition of bracket imaging that continuously performs imaging multiple times while step-wisely changing an imaging condition, the processor configured to extracte a plurality of image data of which a degree of similarity with a subject specified from the received information is equal to or greater than a predetermined value from a first image data group obtained by the bracket imaging and/or a second image data group obtained by non-bracket imaging which are accumulated in advance; generate the imaging condition of the bracket imaging by using the plurality of extracted image data; and transmit the generated imaging condition of the bracket imaging to the imaging device, in combination with all the limitations recited in claim 11.
Claims 2-9 depending from claim 1 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696